 

Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 1 of 19

Robert D. Kline, IN THE COURT OF COMMON
PLEAS, MIFFLIN COUNTY, PA
PLAINTIFF CIVIL ACTION - LAW

NO. CV- 2020 - 4) 4
Vv.

Ryan Michael Mullen,

DEFENDANT

~—~S Se aS

 

PRAECIPE TO ISSUE WRIT OF SUMMONS
TO THE PROTHONOTARY:

Please issue a writ of summons in the above case to the defendant whose
address is as follows:

Ryan Michael Mullen
2297 W. Trail Dr.
Olathe, KS 66061

Summon(s) shall be forwarded to Robert D. Kline, J. D., 2256 Fairview Road,

McClure, PA 17841, who will have service gy a with the rules.
4

Robert D. Kline, J. D.
2256 Fairview Road
McClure, PA 17841
Telephone 570-658-3448

April 1, 2020
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 2 of 19

 

Robert D. Kline, ) IN THE COURT OF COMMON
) PLEAS, MIFFLIN COUNTY. p
PLAINTIFF ) CIVILACTION-LaAwW
) NO. CV- 2020 -
V. )
Ryan Michael Mullen,
)
)
DEFENDANT )

WRIT OF SUMMONS

ING

To: Ryan Michael Mullen

YOU ARE NOTIFIED THAT THE

ABOVE-NAMED PLAINTIFF HAS
COMMENCED A CIVIL ACTION

AGAINST YOU.

—— }
Cu nn) ea

Prothonotary/Clerk, Civil Div.

by
Deputy

 

April__(p_, 2020

' iy R7A7
OF :OIWY 9- Ud¥ 8282
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 3 of 19

CERTIFICATE OF COMPLIANCE

| certify that this filing complies with the provision of the Public Access Policy of
the Unified Judicial System of Pennsylvania; Case Records of the Appellate and
Trial Courts that require filing confidential information and documents differently

than non-confidential information and documents

Robert D. Kline, J. D. - Plaintiff
2256 Fairview Road
McClure, PA 17841
570-658-3448
April 1, 2020

72

iW AT

ud? |

og iH 9-8
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 4 of 19

Robert D. Kline, IN THE COURT OF COMMON
PLEAS, MIFFLIN COUNTY, PA
PLAINTIFF CIVIL ACTION - LAW
NO. CV- 2020 - 403
V.

Ryan Michael Mullen,

ee ee ee ee ee ee eee ee ee”

 

DEFENDANT
PLAINTIFF’S COMPLAINT
PLAINTIFF DEFENDANTS
Robert D. Kline Ryan Michael Mullen
2256 Fairview Road 2297 W. Trail Dr.
McClure, PA 17841 Olathe, KS 66061

570-658-3448
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 5 of 19

Robert D. Kline, IN THE COURT OF COMMON
PLEAS, MIFFLIN COUNTY, PA
PLAINTIFF CIVIL ACTION - LAW
NO. CV- 2020 - 403
V.

Ryan Michaei Mullen,

eee ee ee ee ee ee ee ee ee

DEFENDANT

NOTICE

You have been sued in court. If you wish to defend against the claims set
forth on the following pages, you must take action within twenty (20) days after
this Complaint and Notice are served, by entering a written appearance
personally or by attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned that, if you fail to
do so, the case may proceed without you and a judgment may be entered
against you by the court without further notice for any money claimed in the
Complaint or for any other claim or relief requested by the Plaintiff. You may
loose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET
FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION
ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION AROUT AGENCIES THAT
MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED
FEE OR NO FEE.

MIDPENN LEGAL SERVICES
3 WEST MONUMENT SQUARE, SUITE 303
LEWISTOWN, PA 17044
717-248-3099
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 6 of 19

Robert D. Kline, ) IN THE COURT OF COMMON
) PLEAS, MIFFLIN COUNTY, PA
PLAINTIFF ) CIVIL ACTION - LAW
) NO. CV- 2020 - 403
V. )
)
Ryan Michael Mullen, ) JURY TRIAL DEMANDED
)
) E-FILE
DEFENDANT )
“PLAINTIFF’S COMPLAINT”

FACTS COMMON TO ALL COUNTS

1. Plaintiff, Robert D. Kline, is an adult individual who at all times relevant
herein has a residence at 2256 Fairview Road, McClure, PA 17841 and is listed
on the Commonwealth of Pennsylvania “Do Not Call” registry (“DNC”).

2. Plaintiff, upon information and belief, hereby alleges that at all times
relevant herein Defendant, Ryan Michael Mullen is an insurance agent selling
various health insurance products and was served with a writ of summons by
U.S. Mail, certified service, restricted delivery at 2297 W. Trail Dr. Olathe, KS
66061.

3. Plaintiff believes and therefore avers that for all times relevant herein
Defendant works for Pinnacle Consulting Group, LLC tdba Senior Plus Advisors
which has an office located at 11225 College Blvd #230, Overland Park, KS
66210.

4. Plaintiff believes and therefore avers that for all times relevant herein
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 7 of 19

Defendant was engaged in the illegal telemarketing of various insurance plans
via telephone (phone) with the use of live, automatically dialed and prerecorded
(“robo”) calls.

5. Plaintiff believes and therefore avers that the calls described herein and
placed by Defendant and/or his agents/reps, subcontractors or employees to
Plaintiffs cell phone (570-658-3448) utilized “automatic telephone dialing
system” ("ATDS") technology as defined by 47 U.S.C. §227 (a)(1) and is further
described in the next paragraph.

6. Plaintiff avers that, more specifically, Defendants and/or their agents
used (““ATDS’) type equipment to do telemarketing which has the capacity—(1)
to store numbers to be called or (2) to produce numbers to be called, using a
random or sequential number generator—and to dial such numbers automatically
(even if the system must be turned on or triggered by a person) which enables
the production of automatic calls to potential clients.

7. Plaintiff believes and therefore avers that ATDS/robo illegal telemarketing
calls when made to Plaintiff were made either by Defendant working in concert or
through agents and/or subcontractors without Plaintiffs written expressed written
permission and all Defendants were the beneficiaries of the illegal conduct
alleged herein.

8. Such illegal telemarketing activities as described herein this Complaint are
in violation of 47 U.S.C. 227 et seq. which is commonly known as the Telephone
Consumer Protection Act (“TCPA").

9. Plaintiff avers that when Defendant makes an ATDS type call to
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 8 of 19

prospective clients telephones, it caused various electronic “blip” noises as well
as “dead air” time prior to an agent answering.

10. Plaintiff avers that upon information and belief, since Defendant directly
engaged in illegal telemarketing activities as well as supported other agents
which regularly use illegal telephone solicitation via ATDS machines and/or
prerecorded calls all of which he knew or should have known are done without
permission of the Plaintiff called, he has willfully and knowingly engaged in illegal
activities under the TCPA.

11. Plaintiff believes and therefore avers that Defendant's telemarketing
operations are ultra vires activities and, as such, he is not protected by the
corporate veil or umbrella of any corporation that he would claim and,
accordingly, he is personally liable for his own illegal actions and vicariously
liable for the illegal actions of their agents as well as other employees and
subcontractors that aided him in attempting to sell his products while violating the
TCPA.

12. Plaintiff avers that he is not and was not a customer of the Defendants
prior to the phone calls described herein and that he a “person” within the
meaning of 47 U. S. C. §153(39).

13. Plaintiff further avers that he has never given his expressed written
permission for Defendants and/or their agents to call him on his cell phone.

14. The TCPA was designed to prevent calls like the call described within
this complaint, and to protect the privacy of citizens like the Plaintiff.

15. Plaintiff avers that voluminous consumer complaints about abuses of
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 9 of 19

telephone technology, such as computerized calls dispatched to private homes,
prompted Congress to pass the TCPA.

16. When Congress enacted the TCPA, they found, inter alia, that
automated calls and prerecorded messages are a "nuisance," and an "invasion
of privacy,” and that the phone subscriber may have to pay for each call.

17. Plaintiff avers that in enacting the TCPA, Congress intended, inter alia,
to give consumers a choice as to how creditors and telemarketers may call them,
and made specific finding that “technologies that might allow consumer to avoid
receiving such calls are not universally available, are costly, are unlikely to be
enforced, or place an inordinate burden on the consumer as illuminated in TCPA,
Pub. L. No. 102-243 § 11.

18. Plaintiff avers that Congress also found that, inter alia, banning such
automated or prerecorded telephone calls to the home, except when the
receiving party consents to receiving the call or when such calls are necessary in
an emergency situation affecting the health and safety of the consumer, is the
only effective means of protecting telephone consumers from this nuisance and
privacy invasion.

19. Plaintiff aver that the Federal Communication Commission (“FCC”) has
made ruling regarding the TCPA’s vicarious liability standards as it relates to
telemarketing and as early as 1995, the FCC stated that calls placed by an agent
of the telemarketer are treated as if the telemarketer itself placed the call.

20. Plaintiff avers that the TCPA legislation was enacted to suppress illegal

telemarketing calls that are like the call that is pleaded herein as well as punish
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 10 of 19

those who make them by allowing a private right of action that provides a
statutory fine for the benefit of those affected.

21. Defendant or his agent’s phone call constituted calls that was not for
emergency purposes as illuminated in 47 U.S.C. §227 et seq.

22. The telephone calls and activities described herein below which were
caused by Defendant and/or his agents violated various provisions of 47 U. S. C.
§227.

23. Upon information and belief Plaintiff avers that Defendant was not
registered as telemarketers in the Commonwealth of Pennsylvania as required
by The Pennsylvania Telemarketing Registration Act 73 P.S. §§2241 -— 2249
(‘the Act”) when they made the call to Plaintiff nor has he posted the required
$50,000.00 bond.

24. The Act provides at § 2243(c), inter alia, that failure to register as
required by the act constitutes a misdemeanor of the second degree.

25. The Communications Act of 1934, states, inter alia: “[T]he act, omission,
or failure of any agent, or other person acting for or employed by any common
carrier or user, acting within the scope of his employment, shall in every case be
deemed to be the act, omission, or faijure of such carrier or user as well as of
that person.” 47 U.S.C. § 217.

26. Plaintiff believes and therefore avers that Defendant's telemarketing
operations and activities are ultra vires activities and, as such, they are not

protected by the corporate veil of Pinnacle Consulting Group, LLC tdba Senior

Plus Advisors or any other corporation that he would claim and, accordingly, he
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 11 of 19

is personally liable for his own illegal actions and vicariously liable for the illegal
actions of his agents as well as other employees and subcontractors that aided
them in attempting to sell his products and services while violating the TCPA.

27. Plaintiff avers that he is not and was not a customer of the Defendant
prior to the calls described herein.

28. Plaintiff further avers that Defendant is personally liable for the claims of
the Plaintiff as he personally participated in the illegal actions described herein
because he, inter alia, failed to supervise those agents and subordinates under
him to assure compliance with the TCPA.

COUNT I — WILLFUL VIOLATION OF 47 U. S. C. §227(b)(1)(A)(iii)

29. Plaintiff incorporates by reference each proceeding and succeeding
paragraph as though fully set forth herein.

30. Plaintiff avers that on March 31, 2020 at 2:53 PM he received a phone
call on his cell phone from 773-734-6139 and when he answered he heard “dead
air” followed by an electronic “blip” after which an “Avatar” artificial message was
played announcing “Health Quotes” after which Plaintiff answered questions
relating to insurance.

31. After the Avatar call referenced above an agent who identified herself as
Jamie indicated she was a verifier and asked more questions relating to
insurance.

32. Plaintiff discussed insurance products with said Jamie in an attempt to

discover who she was working for and who was responsible for the illegal calling

practices.
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 12 of 19

33. Plaintiff avers that Jamie indicated, inter alia, that she will transfer
Plaintiff to a licensed sales agent after which Defendant began speaking on the
phone to Plaintiff making insurance policy offers.

34. Plaintiff believes and therefore avers that the call referenced above was
made by the “reps” of the Defendant and was an ATDS/robo type call which
violates 47 U. S. C. §227(b)(1){A)(iii).

35. Plaintiff has suffered concrete injury in fact because the calls referenced
herein deplete both the memory and battery capacity of the Plaintiffs cell which
diminishes the usefulness of said phone as well as causes general allowance.

36. Since calling the Plaintiff as described under Count | was made without
written expressed permission of Plaintiff and was a telemarketing/ATDS call,
Defendants have violated 47 U.S.C. 227 et seq. which entitles the Plaintiff to
statutory damages of $500.00.

37. Plaintiff avers that the calls referenced herein this Count | were made
knowingly and willfully without proper safeguards as required by the TCPA and
that he is therefore entitled to $1500.00 for the call referenced herein this Count.

WHEREFORE, PLAINTIFF demands judgment against Defendant in the
amount of One Thousand Five Hundred Dollars ($1,500.00) plus the costs of this
action for the violations of the TCPA as illuminated herein this Count.

COUNT Il

FAILURE TO PROVIDE IDENTITY OF BUSINESS (ROBO)
47 C.F.R. 64.1200(b)(1)

38. Plaintiff incorporates by reference each preceding and succeeding
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 13 of 19

paragraph as though fully set forth herein.

39. During the call that is referenced in Count | Defendant failed to provide
the correct phone number of his organization as required by law.

40. Plaintiff avers that Defendant call did not provide any identification of the
business or who was calling as required by law.

41. Plaintiff avers that Defendant call did not provide any opt out capability
as require by law.

42. Plaintiff avers that the TCPA provides in pertinent part at 47 C.F.R.

64.1200(b)(1), (2), (3):

(b) All artificial or prerecorded voice telephone messages shall:

(1) At the beginning of the message, state clearly the identity of the
business, individual, or other entity that is responsible for initiating the
call. If a business is responsible for initiating the call, the name under
which the entity is registered to conduct business with the State
Corporation Commission (or comparable regulatory authority) must be
stated;

(2) During or after the message, state clearly the telephone number
(other than that of the autodialer or prerecorded message player that
placed the call) of such business, other entity, or individual. The
telephone number provided may not be a 900 number or any other
number for which charges exceed local or long distance transmission
charges. For telemarketing messages to residential telephone
subscribers, such telephone number must permit any individual to make
a do-not-cal!l request during regular business hours for the duration of the
telemarketing campaign; and

(3) In every case where the artificial or prerecorded voice telephone
message includes or introduces an advertisement or constitutes
telemarketing and is delivered to a residential telephone line or any of
the fines or telephone numbers described in paragraphs (a)(1)(i) through
(iii), provide an automated, interactive voice- and/or key press-activated
opt-out mechanism for the called person to make a do-not-cal! request,
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 14 of 19

including brief explanatory instructions on how to use such mechanism,
within two (2) seconds of providing the identification information required
in paragraph (b)(1) of this section. When the called person elects to opt
out using such mechanism, the mechanism, must automatically record
the cailed person's number to the seller's do-not-call list and immediately
terminate the call. When the artificial or prerecorded voice telephone
message is left on an answering machine or a voice mail service, such
message must also provide a toll free number that enables the called
person to call back at a later time and connect directly to the automated,
interactive voice- and/or key press-activated opt-out mechanism and
automatically record the called person's number to the seller's do-not-call
list.

43. Plaintiff avers it is a violation of the TCPA to violate any of the FCC’s
implementing regulations under 47 C.F.R. § 64.1200 and thus there is an implied
private right of action. |

44, Plaintiff avers that Defendant, by ignoring or not following the provisions
of 47 C.F.R. 64.1200(b)(1), (2), (3), has thus knowingly and willfully violated 47
C.F.R. §64.1200(d)(1).

45. As a result of the numerosity of Defendant’s violations it is apparent that
the violations identified herein are willful violations of 47 C.F.R. 64.1200(d)(1),
Plaintiff seeks for himself treble damages, as provided by statute, up to $1500.00
for the violations described herein this Count for failing to use robo technology
that conforms to the requirements of this section.

WHEREFORE, PLAINTIFF demands judgment against Defendant in the
amount of One Thousand Five Hundred ($1500.00) plus the costs of this action.

COUNT IIl- GENERAL DAMAGES UNDER TCPA

46. Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth herein.
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 15 of 19

47. Plaintiff avers that Defendant has caused him harm by requiring him to
investigate this matter.

48. Plaintiff believes and therefore avers that the TCPA does not limit other
claims that are related to unwanted telephone calls and/or limit damages.

49. Plaintiff avers that he spent considerable time and resources to
investigate the violations of Defendant and that he is entitled to compensation for
time and resources spent.

WHEREFORE, PLAINTIFF demands judgment against Defendant in the
amount of One Thousand Dollars ($1000.00) for his efforts and time plus the
costs of this action.

COUNT IV - TRESPASS TO CHATTELS

50. Plaintiff incorporates by reference each preceding and succeeding
paragraph as though fully set forth herein.

51. Plaintiff, not the Defendant, pays money to his cell phone carrier for
service and equipment which enables him to receive and make calls and,
therefore, his phone for all purposes herein is his personal property.

52. The phone call which is identified and described herein was made
illegally by or through Defendant to Plaintiff and was unwanted as well as
unsolicited by Plaintiff.

53. Since said cell phone service described above is for all purposes herein
Plaintiff's personal property to use as he sees fit and, since Defendant's call to

Plaintiff was made without his written permission, the Defendant is liable for

trespass to chattels, since it diminishes the holding capacity of desired calls and
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 16 of 19

reduces battery capacity which has damaged the Plaintiff and caused concrete
injury in fact.

54. Since Plaintiff has had his property damaged by Defendant he is entitled
to seek money damages from Defendant in the amount of One Dollar ($1.00) for
the call that is described herein this Complaint.

WHEREFORE, PLAINTIFF demands judgment against Defendant in the
amount of One Dollar ($1.00) for the call that was illegally made plus the costs of
this action.

COUNT V — INVASION OF PRIVACY

55. All preceding and succeeding paragraphs are hereby incorporated as
though fully pleaded herein.

56. Plaintiff avers that Defendant, in his quest to make money in his call
campaign, did not use “scrubbed” lists of phone numbers which are free from cell
phone numbers and the cell phone number of the Plaintiff is listed on the
Commonwealth of Pennsylvania “do not call” registry.

57. Plaintiff avers that agents of the Defendant have called him before and
know he does not want insurance or telemarketing phone calls.

58. Plaintiff avers that Defendant is a sophisticated telemarketing
organization that acts volitionally, plays the odds, ignores the rights of the Plaintiff
as well as others and seems to be undeterred despite having been in violation of
the law in numerous ways.

59. Given all the averments pleaded in this suit thus far, Plaintiff considers

the methods of conducting business and actions of the Defendant that are
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 17 of 19

described herein to be outrageous and highly offensive that caused the Plaintiff
anxiety, mental distress as well as loss of joy of life which constitutes further
injury in fact.

60. Defendant, by engaging in the illegal behaviors described herein,
especially in light the specific legislation enacted by Congress, have thereby
manifested intentional, wanton, reckless conduct that exceeds the limits of gross
negligence which would absolutely be highly offensive to a reasonable person
and constitutes invasion of privacy which U.S. Congress has affirmed violates the
intent of the TCPA.

WHEREFORE Plaintiff demands judgment against Defendant in the

amount of Two Thousand Dollars ($2,000.00) plus the costs of this action.

Respectfully submitted,
Robert D. Kline, J. D.
2256 Fairview Road

McClure, PA 17841
Telephone 570-658-3448

 
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 18 of 19

CERTIFICATE OF COMPLIANCE

| certify that this filing complies with the provision of the Public Access Policy of
the Unified Judicial System of Pennsylvania; Case Records of the Appellate and
Trial Courts that require filing confidential information and documents differently

than non-confidential information and documents

Roboert D. Kline, J. D. - Plaintiff
2256 Fairview Road

McClure, PA 17841
570-658-3448

April 17, 2020

 

VERIFICATION

The undersigned verifies that the statements he made in the foregoing
Plaintiffs Complaint are true and correct to the best of his knowledge, information
and belief and | understand that statements made there are subject penalties of

18 Pa. C. S.A. § 4904 relating to LY» Yy; pi
7A

Robert D. Kline, J. D. - Plaintiff
2256 Fairview Road

McClure, PA 17841
576-658-3448

April 17, 2020
Case 4:20-cv-00797-MCC Document 1-1 Filed 05/15/20 Page 19 of 19

CERTIFICATE OF SERVICE

On April 17, 2020, | Robert D. Kline, Plaintiff herein served a copy of
Plaintiffs Complaint on the defendant listed below via U. S. Mail, postage paid

addressed as follows:

Robert D. Kline, J. D. - Plaintiff
2256 Fairview Road

McClure, PA 17841
570-658-3448

Ryan Michael! Mullen
2297 W. Trail Dr.
Olathe, KS 66061
